Citation Nr: 0713203	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-24 110	)	DATE
	)
	)
Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, as secondary to service-connected left pelvis 
bone graft donor site.  

2.  Entitlement to service connection for a lumbar spine 
disability, as secondary to service-connected left pelvis 
bone graft donor site.  

3.  Entitlement to an increased rating for right wrist 
fusion, currently rated 40 percent disabling. 

4.  Entitlement to an increased rating for right elbow 
arthritis, currently rated 10 percent disabling. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for a left wrist disability. 

6.  Entitlement to an increased rating for a left pelvis bone 
graft donor site scar, currently rated 10 percent disabling. 

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from December 1974 to July 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, that 
denied increased ratings for right wrist fusion (40 percent), 
right elbow arthritis (10 percent), and for a left pelvis 
bone graft donor site scar (10 percent).  That decision also 
denied entitlement to a TDIU.    

The veteran's claims folder was subsequently transferred to 
the RO in St. Petersburg, Florida.  In this regard, the 
appeal also comes from an August 2004 rating decision of the 
St. Petersburg, Florida, RO that, in pertinent part, granted 
service connection and assigned a 10 percent disability 
rating for a left wrist disability.  Additionally, the appeal 
comes from a September 2004 rating decision that denied 
service connection for a left hip disability and a lumbar 
spine disability claimed as secondary to left pelvis bone 
graft donor site.  

Although the veteran had requested a videoconference hearing, 
in December 2004 he withdrew that request.  

Entitlement to service connection for a left hip disability 
and a lumbar spine disability, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Unfavorable ankylosis of the right wrist is approximated.  

2.  Right elbow arthritis is manifested by painful motion, 
pain when pressure is applied, pain during flare-ups, and 
limitations of flexion and extension.  

3.  Limited range of motion of the left (minor) wrist is 
shown.

4.  The left pelvis donor site scar is manifested by 
tenderness and pain.  


CONCLUSIONS OF LAW

1.  The criteria for 50 percent schedular rating for right 
wrist unfavorable ankylosis are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, 
Diagnostic Code 5214 (2006).

2.  The criteria for 20 percent schedular rating for right 
elbow arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic 
Code 5206 (2006).

3.  The criteria for an initial schedular rating higher than 
10 percent for left wrist limitation of motion are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate I, § 4.71a, Diagnostic Code 5215 (2006).

4.  The criteria for a schedular rating in excess of 10 
percent for a left hip bone graft donor site scar are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7804, 7805 (effective prior to and on August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in May 2001, October and November 2003, and in July 
and December 2004, which informed him of what evidence is 
needed to substantiate his claims, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as recommended in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. 

Additionally, VA must notify the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In this case, 
service connection is not at issue, but increased ratings 
are.  The RO will assign an effective date for the ratings 
granted in this decision and address any notice defect with 
respect to the increased rating and effective date.  

To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issues addressed in this decision because 
of the favorable nature of the Board's decision.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity, as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

38 C.F.R. § 4.40 (2006) recognizes that functional loss may 
be due to pain or limitation of flexion, as specified in the 
rating schedule under 38 C.F.R. § 4.71a, and that functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, functional loss due to pain is to be rated 
at the same level as functional loss due to impeded flexion.  
Schafrath, 1 Vet. App. at 592   

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations that determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and in non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Right Wrist Rating

The veteran's service-connected right wrist disability has 
been rated 40 percent disabling throughout the appeal period 
under Diagnostic Code 5214.  The relevant medical history 
reflects an injury during active service.  In 1985, a bone 
graft fusion the right wrist joint was performed.  

According to a January 2002 VA orthopedic examination report, 
the veteran reported pain in the right wrist.  The examiner 
noted that the right hand was dominant and that the right 
wrist was fused in a "neutral" position with no motion 
observed.  The examiner did not explain the neutral position; 
however, a January 1997 VA report indicates that the wrist 
was fused at zero degrees of flexion/extension and zero 
degrees of radial and ulnar deviation.  

A July 2004 VA orthopedic compensation examination report 
reflects that the veteran had been a carpenter, but had not 
worked since 1990.  He reported daily pain in the right 
wrist.  Examination revealed finger movement, but no right 
wrist movement.  The a well-healed scar noted on the right 
wrist.  Grip strength was 4/5, bilaterally.    

Under VA's rating schedule, ankylosis of the major wrist 
warrants a 50 percent evaluation where there is unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.  Unfavorable ankylosis of the major wrist 
in any other position (other than favorable) warrants a 40 
percent rating.  Ankylosis of the major wrist in the 
favorable position (20 to 30 degrees of dorsiflexion) 
warrants a 30 percent rating.  Extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
Diagnostic Code 5215.  38 C.F.R. §§ 4.71 Plate I, 4.71a, 
Diagnostic Code 5214 (2006).

The right wrist is manifested by ankylosis in the "neutral" 
position.  Because 20 to 30 degrees of dorsiflexion is not 
shown, favorable ankylosis is not shown.  Because favorable 
ankylosis is not shown, the next question is whether 
unfavorable ankylosis is shown.  

The rating schedule describes unfavorable ankylosis as "any 
degree of palmar flexion, or with ulnar or radial 
deviation."  The question then is whether the "neutral" 
position described by the examiner more nearly approximates a 
minimum degree of palmar flexion such that "any degree of 
palmar flexion" is shown.  Resolving any reasonable doubt in 
favor of the veteran, the Board finds that "neutral" 
position of the right wrist is sufficiently equivalent to the 
minimum degree of palmar flexion necessary to grant the 50 
percent rating. 

Right Elbow Rating

The service-connected right elbow disability has been rated 
10 percent disabling throughout the appeal period under 
Diagnostic Code 5206-5010.  

According to a January 2002 VA orthopedic examination report, 
the veteran reported stiffness and pain in the right elbow.  
He said that he cannot place any weight on the right elbow 
because of pain.  The right elbow flexed to 114 degrees, 
extended to 26 degrees less than full extension, supined to 
30 degrees, and pronated to 40 degrees.  The relevant 
diagnosis was right elbow arthritis.  X-rays showed an 
olecrannon spur.  Painful flare-ups, the examiner estimated, 
would cause a 15 percent decrease in range of motion of the 
elbow.  

A July 2004 VA orthopedic compensation examination report 
reflects that the right elbow flexed to about 130 degrees and 
extended to 15 degrees less than full extension.  Supination 
and pronation were labeled 'normal."  The examiner commented 
that the veteran reported both pain and weakness.

Under VA's rating schedule, a 10 percent evaluation is 
assigned where there is limitation of flexion of the forearm 
to 100 degrees (major or minor side).  A 20 percent 
evaluation is assigned where there is limitation of flexion 
of the forearm to 90 degrees (major or minor side).  A 30 
percent evaluation is assigned where there is limitation of 
flexion of the forearm to 70 degrees (major side).  A 40 
percent evaluation is assigned where there is limitation of 
flexion of the forearm to 55 degrees (major side).  A 50 
percent evaluation is assigned where there is limitation of 
flexion of the forearm to 45 degrees (major side).  38 C.F.R. 
§ 4.71, Plate I, § 4.71a, Diagnostic Code 5206 (2006).

Right elbow arthritis is manifested by painful motion, pain 
when pressure is applied, pain during flare-ups, and 
limitation in extension of the arm (limited excursion).  
Comparing these manifestations to the rating criteria and 
applying the DeLuca and Schafrath tenets, the right elbow 
disability more nearly approximates the criteria for a 20 
percent rating.  Thus, the Board will grant the claim for an 
increased rating for the right elbow.  

Initial Rating for the Left Wrist

A May 2004 private medical report notes left wrist 
degenerative joint disease.  A July 2004 VA examination 
report notes deterioration of the left wrist due to overuse.  
The July 2004 examination report reflects complaints of pain 
and weakness in the left wrist.  Left wrist range of motion 
was to 20 degrees of extension and to 30 degrees of flexion.  

Pursuant to Diagnostic Code 5215, 10 percent is the maximum 
rating authorized for limitation of motion of either wrist.  
38 C.F.R. § 4.71 Plate I, § 4.71a, Diagnostic Code 5215 
(2006).  Because the highest rating authorized for limitation 
of motion has been granted, there is no need for further 
discussion and analysis.  After considering all the evidence 
of record, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a rating greater than 10 
percent for left wrist degenerative joint disease is 
therefore denied.  

Left Pelvis Bone Graft Donor Site Scar Rating

Pelvic bone tissue was harvested from the left pelvis iliac 
crest and grafted into the service-connected right wrist 
joint.  Thus, the left pelvis bone graft donor site is 
service-connected also.  The residual scar disability has 
been rated 10 percent disabling throughout the appeal period 
under Diagnostic Code 7805-7804.  

A January 2002 VA scars examination report indicates the 
veteran reported tenderness over the scar, which was 
described as 7 centimeters in length over the left hip.  The 
scar was completely asymptomatic, except for tenderness.  
There was no underlying soft tissue loss.  

In May 2003, the RO issued a statement of the case that 
discusses the former and current rating criteria for skin 
scars.  

Under the prior provisions of Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to August 30, 
2002).  Under the revised rating schedule, the provisions of 
Diagnostic Code 7804 do not change substantively.  A 
superficial scar that is painful on examination warrants a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002).  

Pursuant to the former criteria of Diagnostic Code 7805, 
scars, other than those characterized as disfiguring, poorly 
nourished, subject to repeated ulceration, or superficial 
scars that are tender and painful, or burn scars, are to be 
rated on limitation of function of the part affected under 
Diagnostic Code 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (effective prior to August 30, 2002).  

Pursuant to the current version of Diagnostic Code 7805, 
scars, other than of head, face, or neck, or deep scars, or 
unstable scars, or superficial scars exceeding 144 square 
inches, are to be rated on limitation of function of the part 
affected under Code 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).  

The left pelvis donor site scar is manifested by tenderness 
and pain.  It is not disfiguring, poorly nourished, or 
subject to repeated ulceration.  It is not a burn scar and it 
does not exceed 144 square inches.  Thus, the criteria for a 
rating greater than 10 percent are not more nearly 
approximated.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a rating greater than 10 percent for a left hip bone 
graft donor site scar is therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
In this case, entitlement to an extraschedular total rating 
is addressed in the remand portion of the decision. 


ORDER

A 50 percent rating for right wrist fusion is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

A 20 percent rating for right elbow arthritis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An initial disability rating in excess of 10 percent for left 
wrist degenerative joint disease is denied.  

An increased rating for a pelvis bone graft donor site scar 
is denied. 


REMAND

Service Connection for the Left Hip and Lumbar Spine

In September 2004, the RO denied service connection for the 
left hip and lumbar spine.  The veteran submitted a notice of 
disagreement in October 2004.  No statement of the case has 
been issued addressing these issues and it is not clear that 
the veteran has withdrawn his notice of disagreement.  Thus, 
a remand is necessary and the issues have been added to the 
title page of this decision.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); VAOPGCPREC 16-92.  These issues will be 
returned to the Board after issuance of the statement of the 
case only if perfected by the filing of a timely substantive 
appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

The veteran has requested a TDIU.  Because increased ratings 
have been granted herein and because a TDIU is inextricably 
intertwined with the remanded service connection claims, the 
AOJ must readjudicate the TDIU claim after considering 
service connection for the left hip and the lumbar spine and 
assigning the higher ratings granted herein.  Social Security 
Administration records, which are pertinent to TDIU, have 
been obtained by the RO and are located in claims file volume 
2.

After the service connection claims have been re-adjudicated, 
the AOJ should prepare a list of all currently service-
connected disabilities for consideration by a physician.  
Thereafter, a physician should offer an opinion addressing 
whether it is at least as likely as not (50 percent or 
greater probability) that all service-connected disabilities 
would render the veteran unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.321(b), 
4.16(b).  



Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure for the remaining issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App.473 
(2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as affecting the 
issues on appeal.

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for an employability 
opinion by an appropriate physician.  The 
claims file and a list of all currently 
service-connected disabilities should be 
made available to the physician for 
review.  The physician should offer an 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
probability) that all service-connected 
disabilities would render the veteran 
unable to secure or follow a 
substantially gainful occupation.  The 
physician should offer a legible 
rationale for any conclusion.  If the AOJ 
finds that additional examinations are 
necessary in order to decide the TDIU 
claim, such examinations should be 
scheduled and conducted.  

3.  The AOJ should issue a statement of 
the case with respect to the denial of 
service connection for left hip 
disability and for lumbar spine 
disability.  The veteran should be 
informed that, under 38 C.F.R. § 20.302 
(2006), he has 60 days from the date of 
mailing of the statement of the case to 
file a substantive appeal or a request 
for an extension of time to do so.  
Thereafter, if a substantive appeal has 
been filed, the case may be returned to 
the Board, if in order.  

4.  Following the above, the AOJ should 
review all relevant evidence and 
readjudicate the TDIU claim.  If the 
percentage standards for TDIU set forth 
at 38 C.F.R. § 4.16(a) are not met, but 
the medical opinion obtained nevertheless 
indicates that the veteran is 
unemployable by reason of service-
connected disabilities, the AOJ should 
submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination (if 
scheduled) may result in the denial of the claim for TDIU.  
38 C.F.R. § 3.655 (2006).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


